                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             BEAUFORT DIVISION

    Lawrence L. Crawford,                        Case No. 9:18-cv-01408-TLW

                PLAINTIFF

          v.

    The South Carolina Department of
    Corrections; Bryan Stirling; Warden
    Williams; Warden Sheppard; Warden                           Order
    Montell; Major Clark; Chaplain Ansari;
    SC Attorney General; Officer Ravenell;
    NFN Britt; The United States and / or
    Congress; Governor Henry McMaster;
    Lt. Belton,

                DEFENDANTS



         Plaintiff Lawrence L. Crawford, proceeding pro se, filed this civil action

making a host of allegations in a 103-page Amended Complaint. ECF No. 31. The

matter now comes before the Court for review of the Report and Recommendation

(Report) filed by the magistrate judge to whom this case was assigned. ECF No. 41.

         In the Report, the magistrate judge recommends that the Complaint be

dismissed without prejudice and without issuance and service of process. After the

magistrate judge filed the Report, Plaintiff filed a host of lengthy, variously titled

documents.1 He also filed a notice of appeal, which the Fourth Circuit dismissed.



1   See ECF Nos. 43 (39-page filing with 340 pages of attachments), 44 (4-page filing
with 5 pages of attachments), 46 (12-page filing with 11 pages of exhibits), 53 (2-page
filing with 18 pages of attachments), 54 (27-page filing with 3 pages of exhibits), 57
(17-page filing), 58 (7-page filing with 16 pages of attachments), 59 (9-page filing), 60
(4-page filing with 19 pages of attachments), 61 (5-page filing with 2 pages of

                                             1
ECF Nos. 47, 56. This matter is now ripe for decision.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report is ACCEPTED. Plaintiff’s

objections are OVERRULED.2 His Complaint is hereby DISMISSED WITHOUT

PREJUDICE.



attachments), 62 (8-page filing), 65 (17-page filing), 67 (26-page filing), 68 (12-page
filing), 69 (2-page filing with 29 pages of attachments), 70 (2-page filing with 9 pages
of attachments), 71 (2-page filing with 7 pages of attachments), 72 (9-page filing with
54 pages of attachments).
2 In the Report, the magistrate judge described the allegations in the Amended
Complaint as “so broad, disjointed and generally incomprehensible and filled with
what could only be considered by a reasonable person as unconnected, conclusory,
and unsupported comments, or ‘gibberish,’ that it is unclear what is to be made of
them.” ECF No. 41 at 4. That description applies equally to Plaintiff’s many post-
Report filings.


                                           2
     IT IS SO ORDERED.

                           s/ Terry L. Wooten
                           Terry L. Wooten
                           Senior United States District Judge

September 24, 2019
Columbia, South Carolina




                             3
